Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/10/2021 was filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the provided Figs. 2, 3, 4A, 4B, 5A, and 5B fail to clearly show the specific subject matter of the structural elements such as beam (100), foldable legs (200), attachment member (440) as disclosed in the paragraph [0063] because the provided inks are thick or too dark to show the structural elements. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “115” in Fig. 2 (see paragraph [0065]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “220” as shown in Figs. 4B and 5B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: the misspelled word “pully” as stated in the paragraph [0063], line 11, should be changed to – pulley --. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites “an attachment member secured to said top portion of said elongated beam, said attachment member adapted to permit attachment of said elongated beam to said hoisting mechanism.” The recitation of “an attachment member secured to said top portion of said elongated beam” is not clearly understood. The claimed language of “an attachment member” is confusing and misleading. It is pointed out that applicant specifically identities “an attachment member 400 as a stationary hook, or an electrical pulley, or a strap, or any other mechanism for attaching a load to the beam 100” as described in paragraphs [0063-0064] (see below) which is contrary to the recitation of “an attachment member secured to said top portion of said elongated beam.” 
[0063] In one embodiment, before lifting load 300 from one level to another, the load 300 is first attached to the beam 100 by an attachment member 400. The attachment member 400 may be a stationary hook, or an electrical pulley, or a strap, or any other mechanism for attaching a load to the beam 100. In some embodiments, the attachment member 400 may be designed to slide along part of the length of beam 100. In one embodiment an electric engine inside the beam 100 controls the sliding of the attachment member 400 along part of the length of beam 100. In one embodiment, the attachment member 400 is an electrical pully which can pull loads upwards or downwards. In one embodiment, the attachment member 400 and the load 300 may be held about the imaginary vertical line of the lifting lug 110 as to balance the beam 100 when the beam 100 is hoisted. In one embodiment the beam 100 may be used for lifting pallets.

Claim 15 recites that “the load is a glass load being attached to a ventuza that is connected to the front end of the beam.” The recitation is not clearly understood as to how “the load is a glass load being attached to a ventuza that is connected to the front end of the beam.” The claimed language of “a ventuza” is not clearly understood and how a ventuza is connected to the front end of the beam.
Moreover, claim 16 recites that “the load is a glass load attached to at least one front leg of the lifting beam.” The recitation is not clearly understood as to how “the load is a glass load attached to at least one front leg of the lifting beam.” It appears that the provided 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 7 and 10-14, as best understood, are rejected under 35 U.S.C. 102(a) (1) as being anticipated by the Japanese Publication (JP 2000-44161) (see IDS).  
RE claim 1, the Japanese Publication (JP 2000-44161) discloses a lifting beam (see Figs. 1-8) (see Exhibit A) for lifting a load, said lifting beam comprising: an elongated beam or rail (10), having a front side (15) and a rear side (17); a lifting device (35, 36) secured to said top portion of said elongated beam, said lifting device adapted to permit said elongated beam to a hoisting mechanism (37); at least one movable load attachment mechanism (39, 39) for attaching a load (43) to said beam, where said movable load attachment mechanism can move from a position (see Fig. 6) said load forward towards said front side of said elongated beam (see Fig. 7 or a dotted lines in Fig. 1); and at least one front telescoping leg (31, 31). It is pointed out that the Japanese Publication’s lifting beam is capable of moving into a higher level and wherein said front leg is set for balancing the front end of said elongated beam when said at least one load 
Exhibit A
	
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

RE claim 3, Figs. 1 and 2 of the Japanese Publication’s lifting beam show a rear support (17, 23, and 26)
RE claim 4, Fig. 1 of the Japanese Publication’s lifting beam teaches the hoisting mechanism is a crane (37).
RE claims 6 and 13, Figs. 1, 7, and 8 of the Japanese Publication’s lifting beam show that the pivotal front leg (31) is attached to the front side of the beam by a leveling mechanism (31a, 31b) for lowering or raising said front leg.
RE claim 7, Fig. 1 of the Japanese Publication’s lifting beam teaches that the lifting attachment device (35) is secured asymmetrically to the top portion of the elongated beam (10) closer to the rear side, of said elongated beam, than to the front side, of said elongated beam.
RE claim 10, Figs. 1, 7, and 8 of the Japanese Publication’s lifting beam show that the attachment mechanism (39, 39) may be moved on the beam from side to side.

RE claim 14, Figs. 1, 7, and 8 of the Japanese Publication’s lifting beam substantially show that the load may be attached to the front end of the beam.

Claims 1, 3-7, and 9-14, as best understood, are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Patton (4,648,647) (see IDS).  
RE claim 1, Patton (4,648,647) discloses a lifting beam (see Figs. 1-6) (see Exhibit B) for lifting a load (L), said lifting beam comprising: an elongated beam (60) (see Fig. 1), having a front side (52) and a rear side (54); a lifting device (56, 56) secured to said top portion of said elongated beam )60), said lifting device adapted to permit said elongated beam to a hoisting mechanism (30), a crane hook (see Col. 3, lines 61-66); at least one movable load attachment mechanism (70) (see Fig. 4A) for attaching a load (L) to said beam, where said movable load attachment mechanism can move from a position said load forward towards said front side of said elongated beam; and at least a pair of front telescoping legs (94. 94). It is pointed out that Patton’s lifting device (4,648,647) is capable of moving into a higher level or a lower level and wherein said front leg is set for balancing the front end of said elongated beam (see Fig. 3) when said at least one load is moved forward towards said front side of said elongated beam and is also capable of moving from a first level to a second level when used with a hoisting mechanism.
RE claim 3, Fig. 3 of Patton’s lifting device (4,648,647) (see Exhibit B) show a rear support (54).
 
Exhibit B
	
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

RE claim 4, Fig. 1 of Patton’s lifting device (4,648,647) teaches the hoisting mechanism is a crane (30) (See Col. 3, lines 61-66).
RE claim 5, Fig. 4A of Patton’s lifting device (4,648,647) teaches the hoisting (70) mechanism is a winch (150, 150)
RE claims 6 and 13, Figs. 1, 7, and 8 of Patton’s lifting device (4,648,647) show that the pivotal front leg (31) is attached to the front side of the beam by a leveling mechanism (31a, 31b) for lowering or raising said front leg.
RE claims 7 and 9, Fig. 2 of Patton’s lifting device (4,648,647) teaches that the lifting attachment device (56, 56) is secured asymmetrically to the top portion of the elongated beam (10) and is capable of being moved closer to the rear side (54), of said elongated beam than to the front side of said elongated beam wherein the attachment mechanism (70) may be lowerable, in relations to the beam, using an electrical or hydraulic or 
RE claim 10, Patton’s lifting device (4,648,647) show that the attachment mechanism (70) may be moved on the beam from side to side.
RE claims 11 and 12, it is pointed out that Patton’s lifting device (4,648,647) is capable of performing functional limitations such as lifting concrete bucket, lifting moulds for casting concrete, lifting prefabricated elements, or lifting bricks, gypsum sheets, cement bags, pipes, screening walls, glasses, or wood planks where the tying location is the movable load attachment mechanism.
RE claim 13, Fig. 4B of Patton’s lifting device (4,648,647) shows the front legs (94, 94) in a folded storage position and Fig. 3 of Patton’s lifting device (4,648,647) displays the front legs (94, 94) in an operating position where the front legs (94, 94) are being folded outwardly with respect to the beam (60). 
 RE claim 14, Patton’s lifting device (4,648,647) substantially show that the load may be attached to the front end of the beam.
  				Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over the Japanese Publication’s lifting beam (See IDS) in view of Hatton, II (8,979,148) (see IDS). 
The Japanese Publication’s lifting beam, as presented above, does not specifically show a fan or rotor for movement of the beam. However, Hatton, II (8,979,148) a rotating mechanism (36, 38) to provide a fan or rotor for movement of the beam (28, 30, 32). Thus, it would have been obvious to those skilled in the hoisting and gripping technology to provide a fan or rotor system on the Japanese Publication’s lifting beam as taught by Hatton, II (8,979,148) to provide only a linear movement but also to employ a rotation to provide flexibility to a user. 

Claims 5 and 9, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over the Japanese Publication’s lifting beam (See IDS) in view of Leibovitz (US 2006/0249966). 
RE claim 5, the Japanese Publication’s lifting beam, as presented above, does not specifically show that the hoisting mechanism is a winch. However, Fig. 3 of Leibovitz (US 2006/0249966) teaches that the hoisting mechanism is a winch (152, 162, and 160) powered by a motor (see paragraph [0011]). Thus, it would have been obvious to those skilled in the hoisting and gripping technology to provide a winch on the Japanese Publication’s lifting beam as taught by Leibovitz (US 2006/0249966) to conveniently lower or raise the lifting load and to provide flexibility to a user. 
RE claim 9, the Japanese Publication’s lifting beam, as presented above, does not specifically show that the attachment mechanism may be lowerable, in relations to the beam, using an electrical or hydraulic or manualy lowering mechanism. However, Fig. 3 of Leibovitz (US 2006/0249966) teaches that the attachment mechanism (160 and 162) may be lowerable, in relations to the beam, using an electrical or hydraulic or manualy . 

Claim 8, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over the Japanese Publication’s lifting beam (See IDS) in view of Polidoro et al. (US 2016/0176682). 
The Japanese Publication’s lifting beam, as presented above, does not specifically show two movable load attachment mechanisms for attaching two loads to said beam, where said movable load attachment mechanisms can move two loads. However, Fig.1 of Polidoro et al. (US 2016/0176682) teaches two separate movable load attachment mechanisms (3 and 4) driven by two driving units (25, 25) for attaching loads to said beam (2) (see paragraph [0074]). Thus, it would have been obvious to those skilled in the hoisting and gripping technology to provide two movable load attachment mechanisms on the Japanese Publication’s lifting beam as taught by Polidoro et al. (US 2016/0176682) to provide flexibility to a user. Note Fig.1 of Polidoro et al. (US 2016/0176682) teaches two separate movable load attachment mechanisms (3 and 4) with lifting hooks (26 and 26) driven by two driving units (25, 25) for attaching an elongated load (9) to said beam (2) (see paragraph [0074]), but two separate movable load attachment mechanisms (3 and 4) driven by two driving units (25, 25) of Polidoro et al. (US 2016/0176682) are capable of lifting two separate loads to a user depending on the application. 

s 8, 15, and 16, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over the Japanese Publication’s lifting beam (See IDS) and Narayanaswamy (7,090,270) and further in view of Lippmann et al. (3,326,397).
RE claim 8, the Japanese Publication’s lifting beam, as presented above, does not specifically show two movable load attachment mechanisms for attaching two loads to said beam, where said movable load attachment mechanisms can move two loads. However, Fig.1 of Narayanaswamy (7,090,270) teaches two separate movable load attachment mechanisms (61, 30, 14; 63, 32, 16) driven by a motor (59) for attaching loads to said beam. Thus, it would have been obvious to those skilled in the hoisting and gripping technology to provide two movable load attachment mechanisms on the Japanese Publication’s lifting beam as taught by Narayanaswamy (7,090,270) to facilitate to help lifting a load or two loads providing flexibility to a user.
RE claims 15 and 16, the Japanese Publication’s lifting beam, as presented above and as best understood, does not specifically show that the load is a glass load. However, Fig. 1 of Narayanaswamy (7,090,270) teaches that the load is a glass load (12) (see Col. 2, lines 55-65) being grasped by claws (16, 16). Thus, it would have been obvious to those skilled in the hoisting and gripping technology to provide a glass load on the Japanese Publication’s lifting beam as taught by Narayanaswamy (7,090,270) to firmly grasp the load. The modified the Japanese Publication’s lifting, as best understood in the recited claims, does not specifically show that the glass load is being attached to a ventuza that is connected to the front end of the beam or is being attached to at least one front leg of the lifting beam. However, Fig. 3 of Lippmann et al. (3,326,397) teaches a lifting load is being secured to a lifting stabilizing leg (30) by bolding or clamping (See Col. 2, lines 14-37). Thus, it would have been obvious to those skilled in the hoisting and gripping technology to firmly secure the load, i.e., a glass load, to the front leg (31) or the . 

Claim 2, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Patton’s lifting device (4,648,647) in view of Hatton, II (8,979,148) (see IDS). 
Patton’s lifting device (4,648,647), as presented above, does not specifically show a fan or rotor for movement of the beam. However, Hatton, II (8,979,148) a rotating mechanism (36, 38) to provide a fan or rotor for movement of the beam (28, 30, 32). Thus, it would have been obvious to those skilled in the hoisting and gripping technology to provide a fan or rotor system on the Patton’s lifting device (4,648,647) as taught by Hatton, II (8,979,148) to provide only a linear movement but also to employ a rotation to provide flexibility to a user. 

Claim 8, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Patton’s lifting device (4,648,647) in view of Polidoro et al. (US 2016/0176682). 
Patton’s lifting device (4,648,647), as presented above, does not specifically show two movable load attachment mechanisms for attaching two loads to said beam, where said movable load attachment mechanisms can move two loads. However, Fig.1 of Polidoro et al. (US 2016/0176682) teaches two separate movable load attachment mechanisms (3 and 4) driven by two driving units (25, 25) for attaching loads to said beam (2) (see paragraph [0074]). Thus, it would have been obvious to those skilled in the hoisting and gripping technology to provide two movable load attachment mechanisms on the Patton’s lifting device (4,648,647) as taught by Polidoro et al. (US 2016/0176682) to provide flexibility to a user. Note Fig.1 of Polidoro et al. (US 2016/0176682) teaches two separate movable load attachment mechanisms (3 and 4) with lifting hooks (26 and 26) driven by two driving units (25, 25) for attaching an elongated load (9) to said beam (2) . 

Claims 15 and 16, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Patton’s lifting device (4,648,647) and Narayanaswamy (7,090,270) and further in view of Lippmann et al. (3,326,397).
Patton’s lifting device (4,648,647), as presented above and as best understood, does not specifically show that the load is a glass load. However, Fig. 1 of Narayanaswamy (7,090,270) teaches that the load is a glass load (12) (see Col. 2, lines 55-65) being grasped by claws (16, 16). Thus, it would have been obvious to those skilled in the hoisting and gripping technology to provide a glass load on the Patton’s lifting device (4,648,647) as taught by Narayanaswamy (7,090,270) to firmly grasp the load. The modified Patton’s lifting device (4,648,647), as best understood in the recited claims, does not specifically show that the glass load is being attached to a ventuza that is connected to the front end of the beam or is being attached to at least one front leg of the lifting beam. However, Fig. 3 of Lippmann et al. (3,326,397) teaches a lifting load (15) is being secured to a lifting stabilizing leg (30) by bolding or clamping (See Col. 2, lines 14-37). Thus, it would have been obvious to those skilled in the hoisting and gripping technology to firmly secure the load, i.e., a glass load, to the front leg (94) or the front end of the beam of Patton’s lifting device (4,648,647) as taught by Lippmann et al. (3,326,397) to facilitate to firmly grasp the load. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Castella ‘844 (see IDS) shows a beam (1), a trolley (15, 15) movable on the beam to carry a load, a counterweight (13), and a pivotal and telescoping leg (8, 9) to support the beam.
Ueno; Yutaka shows a vertical lifting device to carry a load upwardly and downwardly.
Campbell; Ira J. teaches a lifting device and a load (3) being secured to the device.
Carberry; Victor V. shows a gantry crane to carry a load.
Belinsky; Sidney I. ‘109 and Belinsky; Sidney I. ‘098 invent a hoisting device movable within levels.
Schroder; Gunter teaches a remote controlled device to provide a pivotal leg.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL T CHIN/Primary Examiner, Art Unit 3651